Citation Nr: 1714251	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-11 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active in the Army from August 1982 to November 1984. 

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Veterans Law Judge (VLJ) in March 2014.  A transcript of that hearing is associated with the record.  However, in November 2015 the Veteran was advised that the March 2014 VLJ was unable to participate in a decision in his appeal.  The Veteran, in light of this, requested and was afforded an additional Board videoconference hearing before a new VLJ in December 2016.  A transcript of the proceeding is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

The Veteran was provided a VA examination for his bilateral knee disorders in June 2014.  The Board observes that a supplemental medical opinion is warranted to consider evidence added to the file following the examination, particularly the lay statement of G.R.  Further, the Veteran reported during the 2016 hearing that he had begun receiving treatment for his knees at VA approximately 6 months after service.  The earliest VA records currently in the record on appeal appear to be dated in the mid-1990s.  As the 2014 VA examiner based his opinion, in part, on the fact that there was no evidence of knee treatment in the record until 24 years after service, if such records are obtained, the examiner should have the opportunity to review them and reconsider his opinion.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide names and addresses of all medical care providers who treated his bilateral knee disorders since leaving service, and provide him with the opportunity to submit additional records in support of his claim of service connection for bilateral knee disorders.  

2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.  Specifically, please obtain outstanding VA records from the Cincinnati, Ohio, VAMC from in and around May 1985 to January 1995.  If these additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3. After completion of the above, please arrange for the June 2014 VA examiner to provide an addendum opinion.  If the June 2014 VA examiner is unavailable, please arrange for the Veteran's claims file to be given to a qualified examiner for an addendum opinion.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner is requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disorders is related to service.  In providing an opinion, the examiner should consider and discuss the Veteran's military occupational specialty of armor crewman, his March 2014 and December 2016 testimony regarding the conditions of his service (e.g., temperatures he operated tanks in, and other tank operating conditions), and the Veteran and G.R.'s statements regarding the Veteran's knee pain in service.  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

